             Case 2:17-cv-02742-RFB-PAL Document 116 Filed 03/08/19 Page 1 of 4



 1     J. Stephen Peek
       Nevada Bar No. 1758
 2     HOLLAND & HART LLP
       9555 Hillwood Drive, 2nd Floor
 3     Las Vegas, NV 89134
       Phone: (702) 222-2544
 4     Fax: (702) 669-4650
       speek@hollandhart.com
 5     raloosvelt@hollandhart.com

 6     Brett L. Foster (pro hac vice admission)
       Tamara L. Kapaloski (pro hac vice admission)
 7     DORSEY & WHITNEY LLP
       111 S. Main Street Suite 2100
 8     Salt Lake City, UT 84111-2176
       Telephone: (801) 933-7360
 9     Facsimile: (801) 933-7373
       foster.brett@dorsey.com
10     kapaloski.tammy@dorsey.com

11     Attorneys for Plaintiff Snap Lock Industries, Inc.

12                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
13

14      SNAP LOCK INDUSTRIES, INC.,                            Case No. 2:17-cv-02742-RFB-PAL

15                       Plaintiff,                            JOINT STIPULATED MOTION TO STAY
                                                               CASE DEADLINES PENDING
16              vs.                                            SETTLEMENT DISCUSSIONS AND
                                                               [PROPOSED] ORDER
17      SWISSTRAX CORPORATION,
                                                               (THIRD REQUEST)
18                       Defendant.
19

20            Plaintiff Snap Lock Industries, Inc. (“Snap Lock”) and Defendant Swisstrax Corporation
21   (“Swisstrax”) (collectively, “Parties”), through their undersigned counsel, hereby respectfully jointly
22   submit this Joint Stipulated Motion to Stay Case Deadlines Pending Settlement Discussions, and state
23   as follows:
24            1.        Currently pending before this Court is Snap Lock’s Emergency Motion for Protective
25   Order Regarding Subpoenas (“Motion for Protective Order”). See ECF No. 92.
26            2.        A hearing on the Motion for Protective Order is currently scheduled for March 12, 2019.
27   See ECF No. 106.
28


     4852-8165-9528\1
             Case 2:17-cv-02742-RFB-PAL Document 116 Filed 03/08/19 Page 2 of 4



 1            3.        Also currently pending before this Court is Swisstrax’s Motion to Compel. See ECF

 2   No. 102. The Motion to Compel is fully briefed, but a hearing on the motion has not been scheduled.

 3            4.        The deadline for completing expert discovery in this case is April 30, 2019, and the

 4   deadline for filing dispositive motions is May 30, 2019. See ECF No. 115. The Parties will take a total

 5   of six expert depositions and anticipate that both Parties will file one or more dispositive motions.

 6            5.        The Parties have agreed to engage in a settlement conference or mediation within the

 7   next 60 days, to be completed by May 6, 2019, in an attempt to resolve this dispute. To allow the

 8   parties to dedicate their efforts to the potential settlement of this dispute, and to preserve judicial and

 9   party resources in the event that settlement negotiations dispose of the case, the parties hereby jointly

10   request that the Court stay all case deadlines to allow the Parties to conduct a settlement conference or

11   mediation. The Parties therefore respectfully request that the deadlines for completing expert discovery

12   and for filing dispositive motions be stayed, pending the conclusion of the settlement conference or

13   mediation by or on May 6, 2019. The Parties request that a status conference be scheduled for as soon

14   as possible after May 6, 2019, regarding case deadlines in the event that the parties are unable to resolve

15   this dispute.

16            6.        The Parties do not currently have a trial date.

17            7.        Good cause exists for this request. Staying the case deadlines will preserve the

18   resources of both the Court and the parties in the event that the ongoing settlement negotiations dispose

19   of this dispute. The Parties are not seeking the extensions for purposes of undue delay.

20            Dated this 8th day of March, 2019.

21
      DORSEY & WHITNEY LLP                                      DICKINSON WRIGHT PLLC
22
      /s/ Tamara L. Kapaloskika;jfdlkajdklfajdl                 /s/ Steven A. Caloiarodlka;jfdlkajdklfajdl
23    Brett L. Foster                                           John L. Krieger
      Tamara L. Kapaloski                                       Steven A. Caloiaro
24    Dorsey & Whitney, LLP                                     Christian T. Spaulding
      111 South Main Street, Suite 2100                         8363 West Sunset Road, Suite 200
25    Salt Lake City, UT 84111-2176                             Las Vegas, NV 89113
      Email: foster.brett@dorsey.com                            Email: jkriger@dickinson-wright.com
26    Email: kapaloski.tammy@dorsey.com                         Email: scaloiaro@dickinson-wright.com
                                                                Email: cspaulding@dickinson-wright.com
27

28

                                                            2
     4852-8165-9528\1
             Case 2:17-cv-02742-RFB-PAL Document 116 Filed 03/08/19 Page 3 of 4



 1                                               IT IS (ECF
           IT IS ORDERED that the parties' Stipulation SO ORDERED:
                                                            No. 116) is GRANTED.
 2        IT IS FURTHER ORDERED that a telephonic       status check is set for 10:00 a.m.
                                                ____________________________________
 3    March 26, 2019, to check on the status of Hon.
                                                 mediation.  Counsel
                                                      Peggy A. Leen shall contact Courtroom
                                                United
      Deputy Jeff Miller at (702) 464-5420 no later    States
                                                    than  4:00Magistrate
                                                               p.m. MarchJudge
                                                                             22, 2019 to indicate
 4    a telephone number where counsel can be reached for the hearing.
                                                     DATED: ____________________________
 5        Dated: March 14, 2019
 6
                                                        _______________________________
 7                                                      Peggy A. Leen
 8                                                      United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
     4852-8165-9528\1
             Case 2:17-cv-02742-RFB-PAL Document 116 Filed 03/08/19 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE

 2            I hereby certify that on the 8th day of March, 2019, the foregoing JOINT STIPULATED

 3   MOTION TO STAY CASE DEADLINES PENDING SETTLEMENT DISCUSSIONS AND

 4   [PROPOSED] ORDER was served via e-mail upon the following:

 5
              J. Stephen Peek
 6            Nevada Bar No. 1758
 7            HOLLAND & HART LLP
              9555 Hillwood Drive, 2nd Floor
 8            Las Vegas, NV 89134
              Phone: (702) 222-2544
 9            Fax: (702) 669-4650
              speek@hollandhart.com
10

11            Attorneys for Plaintiff Snap Lock Industries, Inc.

12            John L. Krieger
              Steven A. Caloiaro
13            Christian T. Spaulding
              DICKINSON WRIGHT PLLC
14            8363 West Sunset Road, Suite 200
15            Las Vegas, NV 89113-2210
              jkrieger@dickinson-wright.com
16            scaloiaro@dickinsonwright.com
              cspaulding@ dickinsonwright.com
17

18            Attorneys for Defendant Swisstrax Corporation
19

20
                                                             /s/ Tamara L. Kapaloski
21

22

23

24

25

26

27

28

                                                         4
     4852-8165-9528\1
